DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.  Claim 1 has been amended.  Claims 3-4 and 6 have been canceled.  Claims 1, 2 and 5 are pending.    
All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  The claims are free of the prior art.  The closest prior art has already been made of record in prior Office actions.   Additionally, the claims, when considered as a whole in light of the amendments, were found to comprise elements that amounted to significantly more than the judicial exceptions under 35 USC 101 and therefore qualifies as eligible subject matter. 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Christopher Lacenere on February 2, 2021.

5.	The application has been amended as follows: 
(a)	In the claim 1 at line 4, the limitation “causing” was deleted.
(b)	In the claim 1 at line 6, the limitation “including” was deleted and replaced with ---comprising---.
(c)	In the claim 1 at step (b) line 19, the limitation “deriving” was deleted and replaced with ---obtaining---.
(d)	In the claim 1 at step (b) line 19, the limitation “derived” was deleted and replaced with ---obtained---.
(e)	In the claim 1 at step (c) line 26, the limitation “derived” was deleted and replaced with ---obtained---.
(f)	In the claim 1, at lines 33-36, the ‘wherein clause’, “wherein if the human test subject is identified as more likely not to have colorectal cancer than to have colorectal cancer as a result of causing identification, determining that the human test subject does not require the invasive screening procedure for colon cancer, and” was deleted.
(g)	In the claim 1 at line 37, the limitation “if” was deleted and replaced with ---when---.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637